Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2004

USA v. Johnson
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1414




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Johnson" (2004). 2004 Decisions. Paper 238.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/238


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL


             IN THE UNITED STATES COURT
                      OF APPEALS
                 FOR THE THIRD CIRCUIT


                         NO. 04-1414


               UNITED STATES OF AMERICA

                              v.

                   LAWRENCE JOHNSON
                       Appellant




              On Appeal From the United States
                         District Court
            For the Middle District of Pennsylvania
            (D.C. Crim. Action No. 01-cr-00336-05)
             District Judge: Hon. Sylvia L. Rambo


        Submitted Pursuant to Third Circuit LAR 34.1(a)
                       October 5, 2004

BEFORE: SLOVITER, BECKER, and STAPLETON, Circuit Judges

               (Opinion Filed: October 12, 2004)




                 OPINION OF THE COURT
STAPLETON, Circuit Judge:

       Appellant Lawrence Johnson was riding in a green Dodge Caravan driven by Mari

Anthony when it was stopped on the highway because its license plate belonged to a 1991

Honda. Officer Reinhart, who stopped the vehicle, ascertained that neither occupant had

a valid driver’s license and that the vehicle was not registered to either of them. He

further determined that Anthony had two outstanding warrants for his arrest.

       Officer Reinhart requested the assistance of another officer and, upon his arrival,

both approached the vehicle, arrested Anthony, and placed him in the police car. They

then asked Johnson to exit the vehicle and place his hands against the vehicle so that they

could “pat him down.” Upon Johnson’s exit from the vehicle, Officer Reinhart requested

permission to search him. Permission was declined, but Officer Reinhart nevertheless

conducted a pat down search. In the course of the search, he felt a hard bulge around

Johnson’s waist. When questioned about the bulge, Johnson only responded, “I lift

weights.” Johnson then pushed himself off the van, and a scuffle ensued during which a

large amount of chunky white powder fell from Johnson’s shirt to the ground. The

powder appeared to Officer Reinhart to be cocaine. Johnson was placed under arrest.

The powder turned out to be 163.1 grams of crack cocaine and 156.9 grams of cocaine

hydrochloride.

       Following Johnson’s arrest, a black duffle bag that was between the seats of the

van was searched. It contained what appeared to be cocaine. This was later confirmed by



                                             2
lab tests.

       This is an appeal challenging an order of the District Court denying Johnson’s

motion to suppress the cocaine taken from his person and the duffle bag. We will affirm

his conviction.

       Johnson insists that Officer Reinhart unconstitutionally extended “the scope of the

routine traffic stop, detaining Appellant without reasonable suspicion and arresting him

without probable cause.” Appellant’s Br. at 8. This argument, however, ignores the fact

that Officer Reinhart, having made a lawful arrest of Anthony and having assumed

responsibility for the car, had a right to search Johnson for his own protection. Thornton

v. United States, 541 U.S.      , (2004). Contrary to Johnson’s suggestion, Reinhart’s

request for consent to search did not waive his right to protect himself. Further, the bulge

at Johnson’s waist, his pushing away from the van, and the chunky white powder that fell

to the ground provide ample probable cause for his arrest.

       Johnson also argues that the warrantless search of the duffle bag cannot be

justified as a search incident to a lawful arrest given that the duffle bag was a closed

container. We need not resolve that issue, however, since we agree with the District

Court that the evidence inside the bag would have been inevitably discovered in an

inventory search. The following findings of the District Court are supported by the

record:

       If the vehicle had not been searched on the side of the road, it would have
       been brought back to the Federal Building in Harrisburg, PA, and an

                                              3
       inventory search would have been conducted in accordance with the DEA
       agent’s manual. This would have required the opening of the black duffle
       bag and the inevitable discovery of the bags’ illegal contents.

Under these circumstances, suppression was properly denied even if the search of the

duffle bag was not incident to an arrest. Florida v. Wells, 495 U.S. 1, 4 (1990)

(regulations requiring officers to search all closed containers “clearly permissible).

       The judgment of the District Court will be affirmed.




                                              4